DETAILED ACTION
Applicant's response, filed 28 September 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 and 13-31 are currently pending.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2020.
Claim 12 is cancelled. 
	Claims 11 and 13-31 are examined herein.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 25 May 2016. It is noted, however, that applicant has not filed a certified copy of the 10-206-0063985 application as required by 37 CFR 1.55.  It is noted that an English  Correction is requested.  

Specification
The amendment to the Title herein has been accepted and the objection withdrawn.

Claim Rejections - 35 USC § 112(a)/(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

I. Lack of Enablement
1.  Claims 11 and 13-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	Claim 11, as currently amended, is directed to methods for reducing intersymbol interference or interlink interference in receiving data at a receiver in a MIMO molecular communication system, the method comprising:
	transmitting a plurality of molecules through diffusion from a transmitter to a receiver to transfer information;
 	locating the receiver in an environment having an enzyme that reacts with the plurality of transmitted molecules so that an enzyme-reacted molecule is not received by a receptor of the receiver;
	discharging an enzyme inhibitor from the receiver during a receiver open-mode period;
	receiving at least one of the plurality of molecules at the receiver during the receiver open-mode period;
	stopping the discharging of the enzyme inhibitor from the receiver during a receiver closed-mode period following the receiver open-mode period; 
	recovering data by counting a number of the molecules received by the receiver.
Claim 13, as currently amended to be an independent claim, recites:
A method for reducing intersymbol interference or interlink interference in receiving data at a receiver in a MIMO molecular communication system, the method comprising: 
transmitting a plurality of molecules through diffusion from a transmitter to a receiver to transfer information; 
receiving at least one of the plurality of molecules at the receiver during a receiver open-mode period;

recovering data by counting a number of the molecules received by the receiver.
 In considering the factors for the instant claims:
a) In order to practice the claimed invention one of skill in the art must be able to make and use the method for reducing intersymbol interference or interlink interference in receiving data at a receiver in a MIMO molecular communication system with the ability to transmit molecules through diffusion from a transmitter to receiver; locate a receiver in the proper environment with enzymes reacting to the transmitted molecules; discharge an appropriate enzyme inhibitor; receive molecules in an open-mode; stop discharging the inhibitor and recover data by counting a number of received molecules (claim 11).  Further one of skill in the art would have to be able to make and use a method whereby molecules are transmitted through diffusion to a receiver; receive molecules at the receiver in open-mode; and discharge an enzyme from the receiver that reacts with those molecules with the intention to “block” the reception at the receptor of the receiver during a closed-mode and then recover data by counting molecules at the receiver.  Said method would be carried out using the disclosure of the instant invention.  However, the instant claims are not supported by the disclosure and are not enabled for the claimed method.   For the reasons discussed below, the claimed methods constitute undue experimentation.
	b) and c) With respect to the Wands Factors pertaining to the amount of direction or guidance presented in the Specification and whether or not there is a presence of working examples therein, the instant claims have been evaluated to discern enablement.  

	Beyond the assertions that the filter may be positioned around the receiver and that certain enzymes may work in the recited molecular communication environment, the Specification fails to include any specific disclosure of any specific molecular activation techniques for the recited blocking filter, nor does the Specification provide the parameters for the operation of said filter.  The Specification fails to include the workings of how a particular enzyme or enzyme-inhibitor would function at the filter to provide for the recited action and the Specification fails to include, in general, a disclosure and teaching of how said system is even constructed such that the method of receiving data for the purpose of reducing interlink or intersymbol interference in the MIMO system would even be operational.  
Wands Factors pertaining to the nature of the invention, the invention is directed to reducing intersymbol interference or interlink interference in receiving data in a MIMO molecular communication system such that molecules are transmitted through diffusion; locating the receiver in an enzyme environment; discharging an enzyme inhibitor; received from a transmitter in open-mode, a plurality of molecules; stopping the discharging of the enzyme inhibitor in a closed-mode; and counting molecules received.  Further the invention is directed to a method for reducing intersymbol interference or interlink interference in receiving data in a MIMO molecular communication system such that molecules are transmitted and then received at a receiver; and wherein enzymes are discharges from a receiver that reacts with the plurality of transmitted molecules and molecules are then counted.  
However, with respect to the claims, as currently amended, the instant Specification fails to provide any specific enzyme or enzyme-inhibitor that would function in the setting of a nano-scale system such as that required in MIMO.  The Specification proposes said systems based on theoretical knowledge but the specifics of how said system operates, including any of the parameters of the transmitters and receivers or algorithms for performing recovery of data or the like are missing from said application.  Without disclosure, at the very least, of said parameters one of skill in the art would not know how to use or make the claimed invention.
	e) With respect to the Wands Factors pertaining to the prior art at the time of the invention, the art speaks to the difficulties in the nano-networking arena, teaching that while nanotechnologies may offer promising solutions for applications in various sectors, the technology is not without numerous research challenges that need to be resolved prior to full scale development [See, for example, Akyildiz et al. (Computer Networks (2008) Vol. 52:2260-2279); abstract].  

	A key component to the nano-network architecture is that of the communication portion of the system.  The prior art teaches that the communication networks at the molecular level are not just a “simple extension of traditional communication networks at the nano-scale” [Akyildiz et al. at page 2266], but rather involve a completely new communication paradigm.  Said paradigm requires that a molecular receiver be able to detect specific molecules and encode the information in an appropriate manner [Akyildiz et al. at page 2267].  The ability to orchestrate this task within the confines of the nano-network is no small feat and one that requires well-defined parameters [see, as example, page 2271, section 6.1 in Akyildiz et al.].  Further indications in the prior art provide that particularly with respect to transmitter and receiver technology, numerous mechanisms are at play and need to be carefully designed for operation of said system.  See, for example, Farsad et al. (IEEE Communications Surveys and Tutorials (2016) Vol. 18: pages 1887-1919; publically available February 2016), teaching the complexities of the components of molecular communication [see Figures 1-2].  Farsad et al. include that transmitters/receivers are designed with at least three components [see, for example, page 1895, col. 2] and that molecules have unique requirements depending upon desired processes and 
With respect to claim 11, Noel et al. teach 	
Further with respect to the “interference” aspect of the instant claims by the enzymes present around the receiver (claim 11) or those that are inhibitors of the enzymes or that react with molecules in other ways (claim 13), the prior art to Noel et al. (IEEE Transactions on Nanobioscience (2014) Vol., 13, No. 1:31-43; IDS reference) provide for specific model components pertaining to the use of enzymes in said model system.  For example, Noel et al. demonstrate that a physical model whereby details of the transmission and reception are disclosed, for example mathematical calculations of ISI as detailed therein.  (see pages 35-36 detailing receiver performance analysis that allows for counting; details pertaining to enzymatic reaction calculations specific to the simulation at page 38; simulation in an unbounded environment at page 38; particular selection of component parameters for the model; and actual simulation results from said model system at pages 39-40).  Thus, the prior art establishes that it is crucial to know the mechanisms of action of each of the component structures of such a system, such as that one disclosed providing for intersymbol interference.  This is in stark contrast to the generic description of enzyme reaction and mechanism of transmitters and receivers as instantly disclosed, leaving one to try to piece together the inventive concept in the instant claims without the necessary information to do so., Thus, the claims are not enabled.  
	It is clear, from the teachings available in the prior art that molecular communication systems require detailed and architecturally complex design, even when for operations of how to proceed when making or using the instant invention.  The discloser is so broad that it reads on the properties of enzyme kinetics, such as diffusion capabilities of molecules and the ability of enzymes to inhibit other molecules for purposes of enhancement or inhibition.  This guess-work as to the inventive concept such that one could use or make the instant invention by the direction in the Specification as filed, leads to undue experimentation   As such, the claims are not enabled.  
f) The skill of those in the art is high, as demonstrated above with the specific disclosers in the prior art with respect to the model operations, including detailed chemical reaction and mathematical equation to describe the reaction therein that would enable to workings of a transmitter to transmit molecules and subject them to various enzymatic reactions leading to data recovery.  None of those operations are specifically disclosed and absent a clear instruction for how to use and/or make the invention commensurate with the claims, the invention is not enabled. 
 	g) The prior art lacks predictability as shown because the art describes theoretical models of MIMO systems and illustrates the issues pertaining to such, as well as illustrates the need for precision parameters to theoretically perform the functions of molecular communication.     
h) The claims are broad because they are drawn to the method of reducing intersymbol interference or interlink interference in receiving data at a receiver in a MIMO molecular communication system without any direction or guidance from the instant disclosure on how to practice the instant invention.  In fact, the instant Specification contains no disclosure of any 

Response to Applicant’s Arguments
	1.  Applicant’s arguments have been considered in full.  It is noted that newly recited portions of the rejection are necessitated by claim amendment.  Applicant firstly states that the claims were “inappropriately construed in an overbroad manner and that there is no need to supply the details of how to construct an entire MIMO system”.  Applicant states that the claims are not directed to construction of a MIMO, but only to a particular aspect of the system using molecular communication.
	It is respectfully submitted that this is not persuasive,. For the reasons set forth above in the updated rejection, explain that the Specification does not include an enabling disclosure.
	2.  Applicant states that “there is a strong presumption that an adequate written description of the invention is present in the Specification as filed [and that] a description as filed 
	It is kindly noted that the instant rejection pertains to the lack of enablement under 35 USC 112(a) and not to the lack of written description.  The two share a different burden.  Applicant is invited to review the MPEP with respect to Written Description and to Lack of Enablement should Applicant so choose (MPEP at 2164).  
	3.  Applicant proceeds to state that the factors pertaining to “written description” wherein one is to identify the claim limitation at issue and establish a prima facie case to provide for reasons that the inventor was not in possession of the invention” should be addressed and that the nature of the invention is narrower that the Examiner’s interpretation.  Applicant further states that the prior art previously recited and continued to be relied upon herein, with the addition to other prior art to establish the state of the art at the time of the invention, was not recited to “rule out” MIMO communication systems.  The art is relied upon herein to establish the state of the art whereby it is crucial in said model systems to include specific operational parameters.  Nonetheless, the instant rejection is one of lack of enablement of the claims due to an inadequate disclosure of how to actually use and make the instant invention.
	4.  Applicant states that there is “nothing but well-known molecular systems instantly disclosed and therefore no undue experimentation is required to used [sic] the molecules as described”.  Applicant includes that blocking reception of molecules through the use of enzymes and enzyme inhibitors in a new technology is patentable subject matter and does not fail the enablement test simply by failing to describe the particulars of the entire MIMO system.
	As stated above, this is not persuasive.  Again, the prior art and the rejection above demonstrates that indeed, in molecular communication systems, for example systems that use In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Said conclusion of undue experimentation has been arrived at herein after considering each  of the Wands factors cited above.
	5.  Applicant makes mention of US 20160323041 and includes that nothing prohibits claims directed to prophetic examples, stating that said application uses terms such as “possibly” and “potential”.  
	Firstly, it is noted that every case is prosecuted on its own merits.  Having said that, however, it is well-understood that prophetic examples are not at all prohibited.  Further to that,  it is the preponderance of evidence when weighed that dictates the enablement rejection herein.  Said evidence is based upon the state of the prior art, as is disclosed above.  Applicant will note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted).

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 






/Lori A. Clow/Primary Examiner, Art Unit 1631